Tilson, Judge:
This appeal involves the question of whether or not a so-called British purchase tax should be included as a part of the dutiable values of the merchandise. In United States v. Pitcairn, C. A. D. 334, our appellate court, in affirming a decision of this court, held that this so-called tax should not be included as a part of the dutiable values.
In submitting this appeal for decision, counsel for the parties have agreed that the issues involved herein are similar in all material respects to the issues involved in United States v. Pitcairn, supra, and the record in that case has been admitted in evidence in this case.
*321Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any additions made by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.